Exhibit 10.2


CONSENT
As a member of the Chico’s FAS, Inc. (“Company”) Executive Committee, I
recognize the impact the COVID-19 virus has had on our corporate operations and
authorize the Company to reduce my base salary by 50% beginning April 5, 2020
and continuing until further notice. Such base salary shall not include any
performance incentive or any other bonuses to which I may be entitled. I
understand that Social Security and/or Company or affiliate contributions,
401(k) and deferred compensation contributions will also be reduced accordingly
during this period. I agree that nothing in this agreement constitutes grounds
to claim any right to severance, equity or other benefits. I understand that all
other terms and conditions of my employment with the Company remain unchanged.
Acknowledged and Agreed:
______________________________


______________________________
March ___, 2020







